
	
		I
		112th CONGRESS
		2d Session
		H. R. 5307
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Ms. Schwartz
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary reduction of duty on Acetamiprid
		  Technical.
	
	
		1.Acetamiprid
			 Technical
			(a)In
			 generalHeading 9902.03.92 of
			 the Harmonized Tariff Schedule of the United States (relating to Acetamiprid
			 Technical) is amended by striking the date in the effective period column and
			 inserting 12/31/2015.
			(b)Effective
			 dateThe amendments made by subsection (a) apply with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
